FIFTH DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 21, 2019




In the Court of Appeals of Georgia
 A17A0735. HUGHES v. FIRST ACCEPTANCE INSURANCE
     COMPANY OF GEORGIA, INC.

       MCFADDEN, Chief Judge.

       In First Acceptance Ins. Co. of Ga. v. Hughes, 305 Ga. 849 (826 SE2d 71)

(2019), the Georgia Supreme Court reversed this court’s decision in Hughes v. First

Acceptance Ins. Co. of Ga., 343 Ga. App. 693 (808 SE2d 103) (2017) reversing the

trial court’s grant of summary judgment to the insurer on the insured’s failure-to-

settle claim. Accordingly, our decision reversing the grant of summary judgment to

the insurer is vacated and the judgment of the Supreme Court is made the judgment

of this court.

       Judgment affirmed. Gobeil and Coomer, JJ., concur.